*111OPINION.
Lansdon:
The plantation here in question was sold early in the year 1919 for a total consideration of $1,211,370.97. The respondent asserts that a substantial profit, based on the fair market value or *112price of the property at March 1, 1913, was realized. The only question before us is the fair market value or price of the property at the basic date. Each party called numerous witnesses, and the evidence is the voluminous opinion and expert testimony of such witnesses. After careful study and analysis of the entire record of the proceeding, we have determined the values of the various categories of which the property consisted at March 1, 1913, as set forth supra in our findings of fact.

Judgment will be entered on 15 days’ notice, under Rule 50.

Considered by Steenhagen and AhtjNdell.